DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (U.S. Patent Application Publication No. 2019/0065027 A1), in view of Wu et al. (U.S. Patent Application Publication No. 2016/0189427 A1), and further in view of Lewis William Catton (U.S. Patent Application Publication No. 2016/0185463 A1).
6.	Regarding Claim 19, Hauenstein discloses A method, comprising: 	determining a location and orientation of a camera of a mobile device, (paragraph [0344] reciting “FIGS. 5E14-5E16 illustrate movement of device 100. For example, a user 5202 holding device 100 changes the position and/or orientation of the device. In FIGS. 5E14-5E15, as device 100 moves, virtual boxes 5512 and 5518 and shadow 5522 move (because the virtual boxes 5512 and 5518 are anchored to displayed view 5208b of physical reference mat 5208a). Similarly, in FIGS. 5E15-5E16, as device 100 moves, virtual boxes 5512 and 5518 and shadow 5522 move.”  	Therefore, the location and orientation of the camera of the mobile device is determined as its movement causes graphics to change perspective as well.) including: 
	of a tabletop model (see FIG. 5A2 which shows a table top model with a model 3D building atop a table.) 
	rendering a model image of a three-dimensional digital model (see FIG. 5A3 wherein the 3D virtual model of a building is overlaid atop the physical 3D building model.) based on the location and orientation of the camera;26 45348502.284294497 (35136-1573)(see FIG. 5A3, 5A4, And 5A5 wherein the position and orientation of the camera changes and the virtual 3D model changes in the camera view as well.)	overlaying a camera image of the tabletop model with the model image; (see FIG. 5A3 wherein the camera overlays a 3D virtual building over the building.) and 	determine a selection of an object based on a touch position on the model image. (paragraph [0216] reciting “In FIG. 5A7, device 100 displays an augmented reality environment when device 100 is in a first position relative to table 5004 and physical building model 5006 (e.g., as shown in reference box 5019). In FIG. 5A8, device 100 detects an input on virtual building model 5012 (e.g., by detecting a touch input by contact 5020-a on the roof of virtual building model 5012). In FIGS. 5A9-5A11, while continuing to detect the input (e.g., while contact 5020 is maintained on touch screen 112), device 100 detects movement of the input relative to physical building model 5006 (e.g., a drag gesture by contact 5020) and adjusts the appearance of virtual building model 5012 (e.g., lifting virtual roof 5012-a up from the virtual building model) in accordance with a magnitude of movement of the input relative to physical building model 5006. In FIG. 5A9, when contact 5020-b has moved a relatively small amount, virtual roof 5012-a is lifted by a corresponding small amount. In FIG. 5A10, when contact 5020-c has moved a larger amount, virtual roof 5012-a is lifted by a corresponding larger amount. In some embodiments, as shown in FIG. 5A 1, as virtual roof 5012-a continues to lift up, floors of the virtual building model 5012 lift up and expand (e.g., showing virtual first floor 5012-d, virtual second floor 5012-c, and virtual third floor 5012-b). As shown in FIGS. 5A9-5A11, as contact 5020 moves up, device 100 updates the display of virtual building model 5012 so as to maintain display of the initial contact point on virtual roof 5012-a at the location of contact 5020.”)
	While not explicitly disclosed by Hauenstein, Wu discloses reading a pattern of a marker from a camera image (paragraph [0002] reciting “Augmented reality ("AR") devices provide an augmented reality environment in which physical objects in a physical space are concurrently displayed with virtual objects in a virtual space. Various augmented reality devices recognize specific codes (e.g., QR codes) disposed on physical objects and display one or more virtual objects in a view that includes the physical objects augmented with the virtual objects based on the specific codes. Other augmented reality devices can recognize specific, known physical objects using image recognition such as by transmitting images to a server that performs the image recognition. Virtual reality ("VR") devices provide a virtual world environment in which a user of a VR device is typically represented in the virtual world environment as an avatar, and the user may control movement of the avatar within the virtual world environment.”  	Therefore, the rendering of 3D graphics in Hauenstein can be achieved using the QR code recognition disclosed in Wu.  The QR code corresponds to a marker with pattern that is captured and read by camera.)
	and determining an image location of the marker in the camera image; (paragraph [0002] reciting “Augmented reality ("AR") devices provide an augmented reality environment in which physical objects in a physical space are concurrently displayed with virtual objects in a virtual space. Various augmented reality devices recognize specific codes (e.g., QR codes) disposed on physical objects and display one or more virtual objects in a view that includes the physical objects augmented with the virtual objects based on the specific codes. …”  Therefore, the image location of the marker corresponds to the location of virtual AR image overlaid on the physical object and this is determined by the QR code location because the QR code is disposed on the physical objects.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hauenstein with Wu so that a QR code is labeled on the physical.  This is beneficial since the QR code’s location and information allows for the image to be displayed/overlaid on the physical object with the QR code.  
 	While the combination of Hauenstein and Wu does not explicitly disclose, Catton discloses and accessing associated marker information including a marker location; (paragraph [0037] reciting “The above-described embodiments address all of these issues. Using a QR code means that any information may be encoded. The display monitor will decode the QR code and return the contents back to the application. This allows the display monitor to be independent such that it requires no knowledge of the information it is processing. It also means the display monitor application can be certified once and any application change will leave the display monitoring application unchanged. In addition, the position and rotation of the QR Code can be where the application needs. The display monitor application will report all the QR Codes found in the image with their positions, size and rotations. …”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hauenstein and Wu with Catton so that a QR code contains information for graphic location.  Hauenstein discloses rendering virtual objects over a physical object and Wu discloses using QR codes that are recognized and used to render virtual objects.  Catton further discloses that knowing where the position of the QR code is from reading the QR code allows for the rendering of the object in Wu to be at the position location of the QR code.  Therefore, it is beneficial to the rendering of virtual objects at specific positions in Hauenstein and Wu to use the teachings of Catton to know the specific location/position of the QR code so the virtual overlay can be rendered at the specific location/position of the QR code.
Allowable Subject Matter
7.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 recites the limitation highlighting a two-dimensional digital object on a horizontal display of the tabletop model, wherein the two-dimensional digital object is associated with the selected object which is not disclosed in any of the cited references.  
9.	Claims 1-18 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation a horizontal display that is configured to display a two-dimensional digital map, the two-dimensional digital map including a marker at a marker location; and a three-dimensional physical model that is configured to overlay the two- dimensional digital map which is not disclosed by the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/Primary Examiner, Art Unit 2611